ACCEPTED
                                                                                                       03-13-00049-CR
                                                                                                               4251186
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  2/23/2015 3:46:02 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK


                     COPELAND LAW FIRM
                                        P.O. Box 399                               FILED IN
                                                                            3rd COURT OF APPEALS
                                   Cedar Park, Texas 78613                      AUSTIN, TEXAS
                                                                            2/23/2015 3:46:02 PM
                                 512.215.8114.8930 (phone/fax)
                                                                              JEFFREY D. KYLE
                                                                                    Clerk
TIM COPELAND*                                                        ERIKA COPELAND**
(512) 897-8196 mobile/text                                           (512) 897-8126 mobile/text
tcopeland14@yahoo.com                                                ecopeland63@yahoo.com

*Board Certified - Oil, Gas & Mineral Law                            **Of Counsel
Texas Board of Legal Specialization




February 23, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
PO Box 12547
Austin, TX 78711
Via e-filing

        Re:       Allen M. DeLoach, Appellant v. The State of Texas, Appellee
                  No. 03-13-00049-CR; Trial Court No. 8931

Dear Mr. Kyle:

        Please be advised that, as shown by a copy of the enclosed certified mailing receipt,
I have complied with Rule 48.4 with regard to notification of the above-referenced client of the
Court’s decision in his case as well as of his rights with regard to the filing of a petition for
discretionary review.

                                                     Very truly yours,

                                                     /s/ Tim Copeland

                                                     Tim Copeland

TC:aw